      Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
PENSKE MEDIA CORPORATION,                                      :
                                                               :
                                                               :   No. 1:20-CV-04583 (MKV)
                                             Plaintiff,        :
                                                               :
                                                               :   ANSWER TO
                                                               :   COUNTERCLAIMS
                           v.                                  :
                                                               :
SHUTTERSTOCK, INC.                                             :
                                                               :
                                             Defendant.        :
---------------------------------------------------------------x

        Plaintiff Penske Media Corporation (“PMC”), by its attorneys, responds to the

allegations contained in Defendant Shutterstock, Inc.’s Counterclaims as follows:

        1.       PMC admits that it and Shutterstock are parties to the noted agreement and

that various events were cancelled, postponed, or modified as a result of COVID-19.

PMC otherwise denies the allegations in paragraph 1.

        2.       PMC admits that it filed an action against Shutterstock asserting claims for

relief, including a claim for copyright infringement. PMC otherwise denies the

allegations in paragraph 2.

        3.       PMC denies the allegations in paragraph 3.

        4.       PMC denies the allegations in paragraph 4.

        5.       PMC admits that Shutterstock’s principal place of business is in New

York and denies knowledge or information regarding Shutterstock’s state of

incorporation.

        6.       PMC admits the allegations in paragraph 6.
     Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 2 of 11




           7.    The allegations in paragraph 7 contain legal conclusions to which no

response is required.

           8.    The allegations in paragraph 8 contain legal conclusions to which no

response is required.

           9.    The allegations in paragraph 9 contain legal conclusions to which no

response is required, although PMC avers that it does not contest this Court’s jurisdiction

over it.

           10.   The allegations in paragraph 10 contain legal conclusions to which no

response is required, although PMC avers that it does not contest that venue is proper in

this District.

           11.   PMC denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 11.

           12.   PMC denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 12, except admits that Shutterstock was a stock

photograph agency and previously acquired Rex Features.

           13.   PMC denies the allegations in paragraph 13, except admits that the parties

entered into the noted agreement effective as of July 1, 2015 and publicly announced the

agreement in June 2015; admits and further avers that it is a digital media, publishing,

and information services company that, among other things, it publishes brands including

Women’s Wear Daily, Variety, and Rolling Stone; and respectfully refers the Court to the

agreement for its contents.

           14.   PMC admits the allegations in paragraph 14, except denies that PMC had

a similar deal with Getty Images or that PMC noted that it intended to “leverage




                                              2
     Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 3 of 11




Shutterstock’s outstanding technology and innovative marketplace for [PMC’s] editorial

photography business” in the parties’ press release announcing the agreement.

        15.    PMC denies the allegations in paragraph 15, except denies knowledge and

information sufficient to form a belief as to the truth of the allegations regarding

Shutterstock’s intentions and opinions.

        16.    PMC respectfully refers the Court to the agreement for its contents and

denies knowledge and information sufficient to form a belief as to the truth of the

allegations in paragraph 16 regarding Shutterstock’s intentions and opinions.

        17.     PMC respectfully refers the Court to the agreement for its contents and

admits and further avers that the parties’ press release announcing the agreement

described the digital asset management service component of the agreement substantially

as alleged in paragraph 17.

        18.    PMC admits the allegations in paragraph 18, except denies the implication

that PMC did not provide Shutterstock with contractual benefits under the agreement in

2020.

        19.    PMC admits the allegations in paragraph 19.

        20.    PMC denies the allegations in paragraph 20, except admits that certain

events originally scheduled to occur between mid-March and June 30, 2020 were

cancelled or postponed

        21.    PMC denies the allegations in paragraph 21.

        22.    PMC denies the allegations in paragraph 22.

        23.    PMC admits the allegations in paragraph 23.




                                              3
     Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 4 of 11




        24.     PMC denies the allegations in paragraph 24, except admits that the format

of various events changed in light of COVID-19 and that Variety published a news article

that included the text quoted in this paragraph.

        25.     PMC denies the allegations in paragraph 25, except denies knowledge or

information regarding the timing or occurrence of widespread vaccination.

        26.     PMC denies the allegations in paragraph 26.

        27.     PMC respectfully refers the Court to the agreement for its contents.

        28.     PMC denies the allegations in paragraph 28, except denies knowledge or

information regarding any Shutterstock “expectation” and that any month-to-month

calculation or comparison is appropriate under the agreement.

        29.     PMC denies the allegations in paragraph 29 except admits and further

avers that PMC obtained various contractual benefits under the agreement in the few

months between mid-March 2020 and the date on which Shutterstock purported to

terminate the agreement.

        30.     PMC denies the allegations in paragraph 30, except denies knowledge or

information regarding any alleged use of the noted account on or after July 17, 2020,

including because Shutterstock has refused PMC’s repeated request for information

regarding this allegation.

        31.     PMC denies the allegations in paragraph 31, except admit that

Shutterstock sent a letter to PMC on May 18, 2020 and respectfully refers the Court to

the letter for its contents.




                                             4
       Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 5 of 11




        32.     PMC respectfully refers the Court to the noted May 18, 2020 letter for its

contents and denies that PMC breached any obligation under the agreement or cancelled

any Third Party Event.

        33.     PMC respectfully refers the Court to the noted May 18, 2020 letter for its

contents.

        34.     PMC denies the allegations in paragraph 34 and further denies that PMC

breached any obligation under the agreement, including any that would necessitate a cure.

        35.     PMC denies the allegations in paragraph 35, except admits and further

avers that PMC filed this action to remedy Shutterstock’s misconduct, admits that PMC

purchased a portion of the parent company of The Hollywood Reporter, and admits that

the New York Post published the noted article and respectfully refers the Court to that

article for its contents.

        36.     PMC denies the allegations in paragraph 36, except admits that PMC filed

a complaint and an amended complaint in this action and admits and further avers that

due to an inadvertent error included images in its copyright registrations over which it

does not assert copyright ownership, a position it informed Shutterstock about months

ago.

        37.     PMC denies the allegations in paragraph 36, except admits that

Shutterstock’s counsel sent an email to counsel to PMC on or about September 29, 2020

asserting the noted contentions and further avers that PMC has made good faith efforts to

resolve this issue and that the parties continue to dispute the ownership of a number of

the images at issue.




                                             5
     Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 6 of 11




       38.     PMC denies the allegations in paragraph 38, except admits that PMC

asserts claims against Shutterstock regarding its exploitation of PMC images after the

date on which Shutterstock purported to terminate the agreement and denies knowledge

or information regarding any alleged obtaining of images on or after July 17, 2020,

including because Shutterstock has refused PMC’s repeated request for information

regarding this allegation.

       39.     PMC denies the allegations in paragraph 39, except denies knowledge or

information regarding any alleged obtaining of images on or after July 17, 2020,

including because Shutterstock has refused PMC’s repeated request for information

regarding this allegation.

       40.     PMC denies the allegations in paragraph 40, except denies knowledge or

information regarding the allegations in paragraph 40, including with respect to any

actions taken by or knowledge of Shutterstock.

       41.     Responding to allegations in paragraph 41, PMC incorporates by reference

its responses to paragraphs 1- 40 above.

       42.     The allegations in paragraph 42 contains conclusions of law to which no

response is required.

       43.     PMC denies the allegations in paragraph 43.

       44.     PMC denies the allegations in paragraph 44.

       45.     PMC denies the allegations in paragraph 45.

       46.     PMC denies the allegations in paragraph 46.

       47.     PMC admits the allegations in paragraph 47.




                                            6
     Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 7 of 11




       48.      PMC denies knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 48.

       49.      PMC denies the allegations in paragraph 49, except admits the existence

of a dispute.

       50.      PMC denies the allegations in paragraph 50, except admits the existence

of a dispute.

       51.      PMC denies the allegations in paragraph 51.

       52.      PMC denies the allegations in paragraph 52.

       53.      Responding to allegations in paragraph 53, PMC incorporates by reference

its responses to paragraphs 1- 52 above.

       54.      PMC denies the allegations in paragraph 54.

       55.      PMC admits that Shutterstock paid the advance for the 2019-2020 contract

term and respectfully refers the Court to the agreement for its contents.

       56.      PMC denies the allegations in paragraph 56.

       57.      PMC denies the allegations in paragraph 57.

       58.      PMC denies the allegations in paragraph 58.

       59.      Responding to allegations in paragraph 59, PMC incorporates by reference

its responses to paragraphs 1- 58 above.

       60.      PMC denies the allegations in paragraph 60, except admits that the

agreement is valid and enforceable.

       61.      PMC denies the allegations in paragraph 61.

       62.      PMC denies the allegations in paragraph 62.

       63.      PMC denies the allegations in paragraph 63.




                                             7
     Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 8 of 11




       64.     Responding to allegations in paragraph 64, PMC incorporates by reference

its responses to paragraphs 1- 63 above.

       65.     PMC denies the allegations in paragraph 65, except respectfully refers the

Court to Shutterstock’s website for its contents.

       66.     PMC denies the allegations in paragraph 66.

       67.     PMC respectfully refers the Court to Shutterstock’s website for its

contents.

       68.     PMC respectfully refers the Court to Shutterstock’s website for its

contents.

       69.     PMC denies the allegations in paragraph 69.

       70.     PMC denies the allegations in paragraph 70.

       71.     Responding to allegations in paragraph 71, PMC incorporates by reference

its responses to paragraphs 1- 70 above.

       72.     PMC denies the allegations in paragraph 72 and further avers that it is

Shutterstock that contends the agreement terminated on a particular date, a contention

PMC disputes in that Shutterstock’s termination was unlawful and invalid.

       73.     PMC denies the allegations in paragraph 73, except denies knowledge or

information sufficient to form and belief as the truth of the allegations regarding

obtaining images through any account established under the agreement.

       74.     PMC denies the allegations contained in paragraph 74.

       75.     PMC denies the allegations contained in paragraph 75.

       76.     PMC denies the allegations contained in paragraph 76.




                                             8
     Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 9 of 11




       77.      Responding to allegations in paragraph 71, PMC incorporates by reference

its responses to paragraphs 1- 70 above.

       78.      PMC denies the allegations in paragraph 78, except admits and further

avers that due to an inadvertent error included images in its copyright registrations over

which it does not assert copyright ownership.

       79.      PMC denies the allegations in paragraph 79.

       80.      PMC denies the allegations in paragraph 80, except denies knowledge or

information sufficient to form a belief as to the truth of the allegations speculating on

possible actions by the U.S. Copyright Office.

       81.      PMC denies the allegations in paragraph 81, except admits the existence

of a dispute.

       82.      PMC denies the allegations in paragraph 82, except admits the existence

of a dispute.

       83.      PMC denies the allegations in paragraph 82, except admits the existence

of a dispute.

       84.      PMC denies the allegations in paragraph 83.

       85.      PMC admits that Shutterstock seeks the requested relief.

                              AFFIRMATIVE DEFENSES

       Without waiving or excusing Shutterstock’s burden of proof or admitting that

PMC has any burden of proof, PMC asserts the following affirmative defenses




                                              9
    Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 10 of 11




                           FIRST AFFIRMATIVE DEFENSE

       86.     Shutterstock’s Counterclaims are barred, in whole or in part, because they

fail to state a claim upon which relief can be granted.

                         SECOND AFFIRMATIVE DEFENSE

       87.     To the extent Shutterstock has any valid claim for damages against PMC,

those damages should be offset by damages Shutterstock caused PMC as a result of

Shutterstock’s wrongful conduct.

                          THIRD AFFIRMATIVE DEFENSE

       88.     Shutterstock has failed to mitigate its alleged damages and/or losses and,

to the extent Shutterstock has suffered any damages and/or losses, recovery is barred or

must be reduced accordingly.

                         FOURTH AFFIRMATIVE DEFENSE

       89.     Shutterstock’s claims for damages are limited to the extent barred by the

“Limitation of Liability” provision of the operative Agreement.

                               FIFTH AFFIRMATIVE DEFENSE

       90.     Shutterstock’s first two claims for relief are barred by the doctrine of

unclean hands, in that Shutterstock knowingly accepted benefits under the Agreement

during the time period Shutterstock now contends the Agreement was unenforceable and

should be declared rescinded.

                               SIXTH AFFIRMATIVE DEFENSE

       91.     Shutterstock’s first two claims for relief are barred by the doctrines of

waiver and estoppel, in that Shutterstock knowingly accepted benefits under the




                                             10
    Case 1:20-cv-04583-MKV Document 65 Filed 04/16/21 Page 11 of 11




Agreement during the time period Shutterstock now contends the Agreement was

unenforceable and should be declared rescinded.

                       SEVENTH AFFIRMATIVE DEFENSE

       92.    Shutterstock’s Fourth Claim for Relief is barred because the Terms of Use

upon which the claim is based is not an enforceable agreement.



       WHEREFORE, PMC demands judgment and relief against Shutterstock as

follows:

              A.      A judgment in PMC’s favor on Shutterstock’s Claims for Relief.

              B.      The costs of this action;

              C.      Attorneys’ fees and costs; and

              D.      Such other relief as the Court may deem just and proper.

Dated: New York, New York                     SHAPIRO ARATO BACH LLP
       April 16, 2021
                                              By: /s/ Cynthia S. Arato
                                                  Cynthia S. Arato


                                              500 Fifth Avenue, 40th Floor
                                              New York, NY 10110
                                              Telephone: (212) 257-4882
                                              Facsimile: (212) 202-6417
                                              carato@shapiroarato.com

                                              Attorneys for Plaintiff Penske Media
                                              Corporation




                                            11
